DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-3 & 5-17 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the tip part comprises a deformable component which is controllably deformable to controllably switch the shape of the tip part between a cruise shape in which the tip part has a positive camber and a recovery shape in which the tip part has a negative camber” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “an actuator for driving pivoting movement of the tip part, wherein the maximum torque able to be generated by the actuator is less than a torque expected to be required to move the tie part from the load-alleviating configuration to the flight configuration curing flight when the tip part has the cruise shape” in combination with the remaining claim elements as set forth in claim 14.  
Regarding claim 15, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647